Title: From Thomas Jefferson to Thomas Mann Randolph, 27 March [1796]
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Monticello Mar. 27. [1796]
                    
                    Your favor of the 20th. is received. It is not in my power to forward the land warrants for my certificates, as Clarke did not return them to me. I question if the surveyor returned them to him. I shall write to him by the next post, but you will be here before he can answer. He writes me that he put 300. ℔ tobacco of mine into a hhd. of yours. This may enter into our general account if you please at whatever price you sell at. Reeves has made me an offer which I believe I shall accept for my tobacco. I have prepared a writing conformably to it, which I shall propose to him for signature. The article respecting damage has not yet been mentioned to him. The rest is agreeable to what past. I inclose you a copy for your information should you not be able to do better with yours. You are perfectly free to settle with F. Walker in any way most convenient. Mrs. Gilmer’s order will constitute a considerable balance to be paid by me to you, exclusive of F.W’s. I am preparing to pay both sums, and can do it at short warning. Mrs. Gilmer’s sum will be about £35. to £40. F.W. has not yet said what quantity of corn he can furnish me. But settle with him in that way most convenient to yourself, as it is perfectly equal to me which I make paiment to.—We have had some days of very cold weather. The last three mornings the thermometer has been 26. 26. and 29. Our peach blossoms are just opening and I fear are in danger.—I wish E.R. may be right as to your injunction. I do not readily see on what it can be regularly grounded, and have not so much  confidence in his judgment as to be satisfied on the point. We are all well and hoping to see you soon. My love to my dear Martha. Adieu affectionately.
                